Spain, J.
(concurring in part and dissenting in part). While I agree with the majority’s resolution of the Labor Law §§ 200 and 241 (6) issues, I disagree with the majority’s conclusion that Labor Law § 240 (1) is inapplicable to the facts of this case. In contrast to Gentile v New York City Hous. Auth. (228 AD2d 296, lv dismissed 89 NY2d 981), upon which the majority relies, plaintiff William R. Bailey, Sr. (hereinafter plaintiff) was not engaged in the mere hauling away of construction debris. Rather, he was engaged in the removal of frost-damaged concrete footings which had been installed in connection with the construction of a building. The removal of the damaged footings was part of the construction project and the fact that the project was abandoned before the building was built does not alter the fact that the work was incidental to the construction of a building. In the alternative, the removal of the foot*922ings constituted part of the demolition of the partially constructed building.
It is also clear that plaintiff was exposed to an elevation-related risk contemplated by Labor Law § 240 (1), i.e., the risk of falling from one elevation level atop the bed of the truck to the ground below (see, Curley v Gateway Communications, 250 AD2d 888, 890), and his fall from the truck is the type of gravity-related accident protected by the statute (see, Hutchins v Finch, Pruyn & Co., 267 AD2d 809, 811, lv denied 94 NY2d 762). The elevated bed of the truck where plaintiff was required to work was, in effect, an elevated platform and when it suddenly tipped, “it no longer served its ‘ “core objective” ’ of preventing plaintiff from falling from his elevated perch * * * indeed, it was precisely because of this inadequacy that plaintiff sustained the injuries he apparently did” (Dankulich v Felchar Mfg. Corp., 247 AD2d 660, 661, quoting Gordon v Eastern Ry. Supply, 82 NY2d 555, 561). In my view, plaintiffs are entitled to summary judgment on their Labor Law § 240 (1) claim and, therefore, the order should be modified to so provide. Ordered that the order is modified, on the law, without costs, by reversing so much thereof as granted defendants Mark Centers Limited Partnership and Mark Centers Trust Company summary judgment on plaintiffs’ Labor Law § 200 claim, and as so modified, affirmed.